I convey to the
President the warmest felicitations of Sri Lanka on his
election to the high office of President of the fifty-fifth
session of the General Assembly, and I pledge to him
Sri Lanka's fullest cooperation and support in his work.
To the Foreign Minister of Namibia, Mr. Theo-
Ben Gurirab, I convey Sri Lanka's appreciation and
admiration for the masterly manner in which he served
as President of the fifty-fourth session of the General
Assembly.
I would also like to take this opportunity to
welcome Tuvalu to the membership of the United
Nations.
The Millennium Summit is over. I fervently hope
that its dreams and hopes for a better world will never
fade from the hearts and minds of all mankind. The
President of Sri Lanka, Chandrika Bandaranaike
Kumaratunga, unable to attend the Summit, conveyed,
24

through a message I had the honour to read out to the
Summit, her hopes and her vision for the future of
humanity. Her words were these:
“Peace among all States and peace among
all peoples within States so that all, and not only
some, may in safety, without fear, in dignity,
without humiliation, in good health, and in
material and spiritual well-being enjoy the
wonders of life on this miracle we call the planet
Earth.” (A/55/PV.7)
Therefore, the President of Sri Lanka spoke, with
emphasis, of the necessity of protecting and preserving,
for the future, those minimal and most fundamental
certainties that the Member States of the United
Nations have been able to establish — in particular, to
preserve what was and continues to be the
Organization's very foundation: the entity we know as
the State. She pointed out that it was in the General
Assembly that representatives of Governments, of
peoples and of States gather together under a Charter
that assures States of their sovereign equality, their
political independence and their territorial integrity.
These are the fundamentals of the United Nations
system.
And this is as it should be. States are the principal
organizational entities into which the peoples of this
planet have gathered. The principal, overall
organizational edifice of the international community is
the inter-States system.
For the entity we know as the State, there is no
substitute. If States weaken, so will this Organization.
If States are diminished, so will this Organization be
diminished.
Thus, it was the plea of the President of Sri Lanka
that everything possible be done to protect and
preserve, and not to decry or endeavour to erode, the
stability and the well-being of the entity we know as
the State, for whose sovereignty, territorial integrity
and political independence the Charter gave us its
assurance.
Before proceeding any further I should make it
clear — in view of recent statements on the part of
speakers of obvious goodwill and intentions, but with
whose fundamental premises I fundamentally differ —
that those who assert the necessity of continued
reaffirmation of the sovereignty of the State in terms of
the Charter must not be regarded — I repeat, must not
be regarded — as having in any way diminished their
commitment to the importance of universal adherence
to human rights and all that is required for the dignity
of the individual. Sri Lanka is deeply committed to the
promotion and protection of the human rights of its
own people and of all peoples everywhere.
There is, however, a substantial body of opinion,
within which Sri Lanka includes itself, which is of the
view that the way to proceed in the matter of human
rights and the dignity of the individual is properly
through continued and close cooperation between all
States, while respecting the sovereignty of each. The
way of multilateralism or globalization, which appear
expressly or by implication to overlook or diminish the
sovereignty of States, is not, to many of us in this Hall,
a commendable course. It is not a course whose
worthiness in practice has as yet been established.
Indeed, most endeavours to overlook or diminish the
sovereignty of States have often had disastrous
consequences. With that initial clarification and a
reminder that human rights are for the observance not
only of States, but non-State entities as well, I shall
proceed with the remainder of my address.
We must bear in mind that the entities we know
as States are national and international corporate
entities of enormous complexity, differing in so many
respects from corporate entities of the private sector
and, of course, differing as well from those
innumerable entities, in their thousands now, to which
we refer, broadly and benignly, but somewhat
simplistically, as civil society.
If the management of a developed State with
more than adequate resources at its command is a
complex undertaking, how much more complex would
be the management of a developing State without such
resources and such infrastructures? Then there are
those developing States such as Sri Lanka, with their
multi-ethnic, multireligious societies where the
legacies of centuries of a colonial past take more than
one generation to erase.
Aside from the pressures inherent in the very
nature and history of a State, let us not forget the
additional external pressures a State is subject to —
economic, social and political, legitimate and
illegitimate, civil and uncivil, and often criminal —
that the age of information and its consequences have
brought in their wake. These are external pressures that
raise troubling uncertainties for many States and for
25

developing States in particular, that are without the
blessings of abundant resources and advanced
infrastructures. These are uncertainties that strain the
structures of States and could come close to threatening
their very existence.
Where the processes of globalization are
exploited to their advantage by the irresponsible or the
illegitimate or the criminal, one is reminded of the
report from the Secretariat received by this Assembly
three years ago which drew attention to the threat to
Government authority and civil society, to law and
order and to legitimate economic and political
institutions posed by transnational networks of crime,
narcotics, money laundering and terrorism having
access to sophisticated information technologies and
weaponry.
Of course, where there is the use of internal
armed force against a State, as in my country, the
complexities within a State compound themselves
many times over; and we know that the use of armed
force against a State is the greatest threat of all to its
preservation and well-being. This is particularly so in
democracies, whose very openness makes them most
vulnerable; and Sri Lanka is a democracy of long-
standing and unwavering commitment to democratic
fundamentals.
Peace among States, the primary purpose of the
Charter, has to a large extent been achieved, if not in
fact in every case, at least in general, and in terms of
generally observed rules of international law, under and
pursuant to Charter provisions that proscribe the use of
armed force by one State against another State, except
in self-defence or as authorized by the Security
Council.
Yet when we turn to peace within States, and the
use of armed force against a State internally, we see an
entirely different, and an often confusing and
frustrating, picture. Each armed conflict is unique; each
a creature of its own history; the nature of each
determined by its own surroundings. There is no
simplicity of circumstance, no uniformity in scenario,
no easy solution. Internal armed conflicts come in
many different forms.
The relatively clear-cut format of a United
Nations response to inter-State armed conflicts —
monitoring a truce and keeping the peace after an
agreed cessation of hostilities — seems, for internal
armed conflicts, inadequate or inapplicable.
The Charter does not prescribe how this
Organization should proceed in cases of internal armed
conflicts, except for the wise admonition in Article 2,
paragraph 7, which says,
“Nothing contained in the present Charter
shall authorize the United Nations to intervene in
matters which are essentially within the domestic
jurisdiction of any State.”
In view of the varieties, complexities and
intricacies of internal armed conflicts, this
Organization appears to be without the necessary
structure, the knowledge, expertise, experience and
resources — and often, it would seem — without the
necessary collective will.
To suggest that the United Nations should
intervene in internal armed conflicts across the
board — a suggestion made, on occasion, by persons of
obvious goodwill but with little knowledge of local
circumstances — is wishful thinking of the most
simplistic kind, and incorrect in the extreme.
A proposition of such a nature ignores the
fundamental premise, indeed the truism, articulated so
impressively to the Millennium Summit by the head of
State of Algeria, President Bouteflika, in his
summation of the deliberations of round table four: that
a democracy, offering to all its peoples the fundamental
necessities of peaceful, all-inclusive political
processes, simply cannot tolerate armed defiance of the
democratically expressed will of the populace of a
State, which an armed terroristic attack on a
democratic State so obviously constitutes.
At a more practical level, where would this
Organization — woefully under-financed for the
fulfilment of its development objectives, which billions
around this world expectantly await — obtain the
further resources for such far-flung interventions in
internal domestic crises.
Charter provisions and United Nations practice
affirm that a State may act in individual or collective
self-defence should there be an armed attack across its
frontiers. Yet, against massive internal armed attack,
the abilities of most States — or at least the abilities of
most developing States — to react with equivalent
armed force in self-defence, or in enforcement of the
law of the land, or in the maintenance of law and order,
are very limited. Traditional police services are
inadequate in design, in training, in equipment and in
26

experience. Few States have ready and affordable
access to the necessary information or intelligence.
Few States are able to maintain military infrastructures
effective against heavily armed guerrilla-type
onslaughts and the horrors of terror.
Such has been the experience of my country. Sri
Lanka has for many years had within its territory an
armed conflict that has complicated the lives of the
entire population of the country. It is a conflict of an
extraordinary nature. A very small group of armed
fighters and supporters — numbering less than 15,000
persons in total; schooled in and totally devoted to
violence; rejecting the processes of peaceful society
and participatory governance; achieving, through the
practice of systematic terror, national and international
notoriety; rebuffing all overtures for settlement of such
problems as they may have through dialogue —
continues, in defiance of law and order, in rebellion
against the State to fight for the establishment of a
separate, monolingual, mono-ethnic State in our
territory.
A democratic State, because of its openness, its
laws, traditions and practices and its commitment to
tolerance and dissent, is especially vulnerable to the
deployment of force against it by any group within its
boundaries. An internal armed challenge to any State
anywhere is a challenge to all States everywhere.
Unless all States, democratic States in particular, agree
to come to the aid of a State in such peril, democracy
itself will be imperilled everywhere. Democracy will
not survive.
When the security and integrity of one State is
threatened by an armed group within it, surely —
especially in these contemporary times, with the cold
war far behind us — it behoves all other States to deny
that armed group any encouragement, any succour, any
safe haven. Today, for the prosecution of terrorist
activities in one country, massive funds are raised with
impunity in other countries, often through knowing or
unknowing front organizations or other entities that
now proliferate in many forms and in many countries,
and often, sadly, in the guise of charitable groups or
groups ostensibly concerned with human rights or
ethnic, cultural or social matters.
The magnitude of the collection of funds abroad
for terrorist purposes, and the extensiveness of the
reach of the international networks developed for that
purpose, boggle the mind. Their receipts seem to
exceed the receipts of many transnational
conglomerates — all free of tax. Revenues come, of
course, from the customary illegal trade in drugs, arms
or other merchandise, including the smuggling of
humans.
But there also exists a far more abundant and
seemingly limitless reservoir of funds — namely,
expatriates of similar ethnicity settled abroad. As the
western media has reported over the past few years
from time to time, collections from expatriates abroad
for the armed group known as the Tamil Tigers, which
is battling the Government of Sri Lanka, are staggering
in their magnitude: for example, $400,000 a month
from one country; $600,000 a month from another;
$2.7 million a month from yet another; and large
additional funds from expatriates in still other
countries.
In 1988 an excellent study was published on
financial havens, banking secrecy and money
laundering, a study by experts in the field,
commissioned by the United Nations Office for Drug
Control and Crime Prevention. In order to implement
adequately the provisions of the recently adopted
International Convention for the Suppression of the
Financing of Terrorism, a study of a similar nature by
United Nations bodies on the collection of external
funds for massive, continuous internal armed rebellion
against a State, such as occurs in Sri Lanka, becomes
especially necessary when the armed group battling a
State is in blatant violation of the human rights and
humanitarian norms and standards — including those
relating to children and to children in armed conflict —
that this Organization so correctly and so diligently
espouses as the minimal contemporary requirements in
human society.
I proposed such a study at the fourth round table
of the Millennium Summit, and that proposal was
endorsed by our Chairman, President Bouteflika of
Algeria, in his summation to the General Assembly of
the proceedings of our round table. I urge that the
international community give favourable consideration
to that proposal.
As the years go by, and the armed conflict fuelled
by such massive funds from abroad continues within a
State, paradoxically, international perceptions seem to
blur, not only among those in civil society, who are
often uninformed, but even on the part of those in
positions of international authority, within and outside
27

this Organization, who should know better. The
existence of the internal armed conflict and the
resulting casualties are bemoaned, and a cessation of
hostilities is urged at any price, in seeming inattention
to the fundamental fact that it is the armed internal
group that is the aggressor and it is the State that is the
victim.
Such a blurring of international perceptions in
some quarters as to what the crucial facts are, is
distressing, and profoundly disappointing, to those,
such as we in Sri Lanka, who have struggled hard, and
continue to struggle hard, to preserve our democratic
way of life and the richness of our multi-ethnic,
multireligious culture in the pluralistic tolerance we
were once so blessed to enjoy.
I hope that the thoughts that I have expressed
today on the nature of the affairs of States, and of the
affairs of developing States in the main, will show in
some measure why a sympathetic, rather than an
inquisitorial, style is by far preferable in relation to the
affairs of States, as in all human relationships.
At a more general level, I would like, before I
move on from this part of my statement, to refer to two
other relevant questions: the role of the General
Assembly and the role of civil society in the affairs of
the United Nations. The General Assembly is the only
principal organ of the United Nations in which all
Member States are represented, and the only principal
organ whose terms of reference allow for consideration
of any matter within the scope of the Charter.
Yet there is the perception among some that the
centre of gravity in decision-making on questions of
major policy importance to the Organization appears to
have moved away from the General Assembly to an
extent unknown in earlier years. Sri Lanka greatly
welcomes, therefore, the reaffirmation in paragraph 30
of the Millennium Declaration of the central position of
the General Assembly as the chief deliberative, policy-
making and representative organ of the United Nations,
and the commitment of all nations to enable the
General Assembly to play that role effectively. The
practical manner in which the General Assembly could
play that role will, of course, require very careful
thought.
The ways in which “civil society”, and the
innumerable entities that that expression encompasses,
could best contribute to the work of the United
Nations — in terms of data collection, research and
analysis and expertise — in a manner that does not
prejudice the role of States in the affairs of the United
Nations, will also require most careful examination.
Such contributions should be made in a manner that is
not partial or partisan, in favour of or against, but,
rather, in a manner that befits an objective and neutral
consultant.
Moreover, although civil society within a national
context could be, and is, well accommodated in
domestic political processes, the manner in which civil
society could be internationally accommodated within
United Nations processes still remains a puzzle.
As in all human relationships, so also amongst
States: the strong do better than the weak, the rich
better than the poor, the developed better than the
developing. This is the case most of all when times are
hard. The marked decline in official development
assistance, and the failure of most of the strong, the
rich and the developed to meet their official
development assistance pledges, show that for States,
there is no general safety net.
If there is one message from the Millennium
Summit, and one that is now coming from this
Millennium Assembly loud and clear, it is that
globalization may be a reality for all, but that it is that
no panacea for all — certainly not for the developing
world. The benefits of globalization have by-passed
much of the developing world. The poorest among us,
spanning the continents of Africa, Central America and
Asia, have experienced increasing marginalization.
There is little opportunity for developing countries to
be formative in the shaping of the world economy for
the future — in the deliberations that really matter.
Thus, although we are leaving the past century
and the past millennium behind us, and celebrate their
passing, more than half of humanity is still haunted by
the old, intractable economic and social tragedies that
have been with us since the dawn of time: poverty,
illiteracy, ill health, hunger, unemployment, the
problems of the young, uncontrolled urbanization and
the growth of mega-cities.
Among these, poverty alleviation and poverty
elimination remain for most of us in the developing
world the highest and, in fact, the only, meaningful
priority. Poverty degrades humanity and, in an era of
abundance and conspicuous consumption, visible in
real time across billions of television screens
throughout the world, undermines the very foundations
28

necessary for the growth of humane societies and
refined governance.
The developing world needs to be accorded an
adequate formative voice in the formulation of a new
development chapter for the twenty-first century. Thus
we turn to the United Nations and, in ultimate recourse,
as it were, to this General Assembly, under whose
active supervisory authority there must be a revival of
a comprehensive North-South development dialogue —
a dialogue that seems to be fading away.
To tell the countless starving and helpless
millions that a free global marketplace will show us the
way is, I am sorry to say, simply not enough.
Resource deprivation over many generations and
its debilitating consequences on adequate
infrastructural growth has severely damaged the
capacity of developing countries to cope with the
modern world.
A new development chapter must provide for the
catastrophic negative contingencies, be they “man-
made” or otherwise, including such occurrences as the
present surge in the price of oil to the highest levels in
a decade that now place crushing burdens on the
national economies of developing countries struggling
desperately to contend with economic realities. They,
like Sri Lanka, can only hope and pray that the oil-
producing countries, which are certainly not insensitive
to the plight of the developing world, will find it
possible in some way to relieve such pressures in the
very near future.
I should also wish at this juncture in my address
to say a word about the South Asian Association for
Regional Cooperation (SAARC) of the seven States of
South Asia — Bangladesh, Bhutan, India, Maldives,
Nepal, Pakistan and Sri Lanka — a body which is
deeply committed to the advancement of the economic
and social well-being of our peoples, numbering now
in the region of 1.25 billion, not merely through
national endeavour, but through regional and
international cooperation. Sri Lanka, as the current
Chair of SAARC, is seeking to implement the
programme of activities laid down at the 1991
Colombo summit as best it can in difficult
circumstances. The people of our region are deeply
committed to the goals of SAARC. They continue to
interact vigorously on a wide range of professional,
cultural, educational and social activities,
notwithstanding the temporary setback to high-level
political involvement that SAARC has suffered at this
time. We in SAARC are confident that it will not be
long before our movement is again able to play its full
role in the welfare of our peoples.
I have just returned to New York from the
International Conference on War-Affected Children,
organized so successfully by the Government of
Canada and held at Winnipeg.
I cannot conclude my address to the General
Assembly this year without making at least a brief
reference to the abominable crimes that are being
committed against young Tamil children in Sri Lanka
by the rebel group known as the Tamil Tigers. They
have been, and are, forcibly conscripting even 10-year-
old children, boys and girls, for battle against the Sri
Lankan Army. Some of these children have been
programmed into suicide bombers. They are forced to
wear cyanide capsules round their necks and to bite on
them to evade capture. This wretched practice
continues unabated.
In 1998, at the invitation of my Government, the
Secretary-General's Special Representative for
Children and Armed Conflict, Mr. Olara Otunnu,
visited Sri Lanka and met some of the Tamil Tiger
leaders. They assured him that they would not recruit
any person under the age of 17 and would not send into
battle any person below the age of 18. A few months
ago he stated that since his visit to Sri Lanka there have
been continuous reports of the recruitment and the use
of children by the Tamil Tigers. The assurance they
gave him has been totally dishonoured. In a poignant
answer to a question by an interviewer, the Special
Representative said this:
“Children who become soldiers lose their
innocence. Part of the reason why the fighting
groups will tend to reach out to children is
because, of course, the adults may become
disillusioned, they may be killed off, they may
run away, so they reach the children who are less
able to defend themselves. But there's a more
cynical reason than that: children, because they
are innocent, can be moulded into the most
unquestioning, ruthless tools of warfare, into
suicide commandos, into committing the worst
atrocities. In other situations, it is ideology —
come fight for the homeland, come fight for our
ethnic group, come fight for a new society — that
may appeal to families and to children. So there
29

are many reasons which facilitate the abuse of
children in this way.”
I thank the Special Representative for having had
the courage to speak out on this important issue. To
remain silent in the face of such criminality is to
encourage and condone it. It is the duty of all of us
who care about the children of the world to rally
against the cruelty, brutality and the grievous harm
cynically inflicted on them by groups such as the one
that abuses them in Sri Lanka. A few months ago, the
representative of the United Nations Children's Fund in
Sri Lanka told journalists — and I thank him for his
statement — that the situation of children in the areas
held by the Tamil Tigers had worsened since they gave
their assurance to the United Nations Special
Representative. Parents have reported that their
children have been recruited. It is a serious problem.
He observed that until they, the Liberation Tigers of
Tamil Eelam (LTTE), announce to their own people
that they have taken measures to prevent children
below 17 years from being recruited, we cannot take
their promises seriously.
A respected and courageous human rights group
in Sri Lanka, consisting mostly of Tamil teachers who
used to teach at Jaffna University, have said in a recent
report that since last May a fresh child-recruitment
campaign has been launched by the Tamil Tigers.
According to their report, children as young as 10 years
are being forcibly conscripted, age being no
consideration as long as the child was able to carry a
gun. In recent days and months the international press
has focused sharply on the plight of child soldiers in
Sri Lanka.
A few days ago Sri Lanka deposited its
instrument of ratification of the Optional Protocol on
the Involvement of Children in Armed Conflict to the
Convention on the Rights of the Child. This Protocol
has noted that the Statute of the International Criminal
Court makes conscripting, enlisting or using children in
combat a war crime in both international and non-
international armed conflicts. It holds non-State actors
also accountable for such crimes and it calls upon State
parties to cooperate in preventing and combating such
crimes.
Accordingly, today, in this General Assembly of
the United Nations Sri Lanka calls upon all States to
ratify this Protocol, and it calls upon the State parties
on whose territory the LTTE has offices and front
organizations to take strong punitive action against
such establishments, and to declare the LTTE a
criminal organization, as the LTTE sustains its criminal
activity in respect of the use of child soldiers through
funds generated on the territories of other State parties,
which are obliged to cooperate in terms of the
Convention and the Protocol.
The Winnipeg Conference ended yesterday with
an impassioned plea to the world to move urgently
from words to deeds, to save the hundreds of thousands
of children who are abused, maimed, displaced,
traumatized and killed by war. In our cruel world if
anything should stir the conscience of mankind it is
surely the plight of these children. Let it not be said
that yet again we have failed — failed to hear and heed
the anguished cry of children in distress, children on
whom adults have inflicted, and continue to inflict,
unspeakable cruelty. No, politics cannot divide us on
the issue of child soldiers. Massive funds are not
required to save them. What is required is the will and
the commitment to act of those States which are in a
position to act. The Winnipeg appeal is addressed to
them. Let us all wholeheartedly support that appeal
now so that when the special session of the General
Assembly for Follow-up to the World Summit for
Children is held here in New York next September, we
will be able to adopt practical measures that will finally
ensure that children will be forever protected from the
ravages of war.












